Cite as 2017 Ark. 125


                 SUPREME COURT OF ARKANSAS
                                        No.   CR-16-63


                                                  Opinion Delivered: April   13, 2017
KENNETH RAY MARSHALL
                    APPELLANT APPEAL FROM THE COLUMBIA
                              COUNTY CIRCUIT COURT
V.                            [NO. 14CR-14-2]

STATE OF ARKANSAS                           HONORABLE HAMILTON H.
                                   APPELLEE SINGLETON, JUDGE
                                                  SUPPLEMENTAL RECORD
                                                  ORDERED; SUBSTITUTED
                                                  BRIEFING ORDERED.


                                         PER CURIAM

        A jury found appellant, Kenneth Ray Marshall, guilty of aggravated residential

 burglary and commercial burglary, and he was sentenced as a habitual offender to life

 imprisonment for the former and thirty years’ imprisonment for the latter, with the sentences

 to run consecutively. Because Marshall received a sentence of life imprisonment, this court

 “must review all errors prejudicial to the appellant in accordance with Ark. Code Ann. §

 16-91-113(a).” Ark. Sup.Ct. R. 4-3(i) (2016). Arkansas Supreme Court Rule 4-3(i) further

 provides as follows:

        To make that review possible, the appellant must abstract, or include in the
        Addendum, as appropriate, all rulings adverse to him or her made by the circuit court
        on all objections, motions and requests made by either party, together with such parts
        of the record as are needed for an understanding of each adverse ruling. The Attorney
        General will make certain and certify that all of those objections have been abstracted,
        or included in the Addendum, and will brief all points argued by the appellant and
        any other points that appear to involve prejudicial error.
                                    Cite as 2017 Ark. 125

       In reviewing the record, the abstract, and the addendum, we have discovered that

both the docket sheet and the circuit court’s statements at trial indicate that the circuit court

held a hearing on January 14, 2015, regarding a motion for speedy trial and a motion for a

change of venue. According to the docket sheet and the circuit court’s statements, both

motions were denied. Though Marshall designated the entire trial record as the record on

appeal, the record does not contain a transcript of that hearing. Thus, the record on appeal

is incomplete. Without a complete record, this court cannot conduct a meaningful review

of the denial of these two motions, as Rule 4-3(i) requires. Romes v. State, 355 Ark. 497,

139 S.W.3d 519 (2003) (per curiam) (holding that the court could not conduct a meaningful

review of an adverse ruling without a complete record).

       Accordingly, we order that a supplemental certified transcript of the hearing be filed

with the clerk of this court within thirty days from the date of this per curiam. Once the

transcript has been filed, we direct the parties to file with this court substituted briefs that

satisfy their respective obligations under Rule 4-3(i), with the clerk of this court to set a

briefing schedule.

       Also, despite both Marshall’s obligation under Rule 4-3(i) to abstract or include in

the addendum all rulings adverse to him and the Attorney General’s certification that

Marshall had done so, we note that there are adverse rulings in the current record that were

not abstracted. Accordingly, we further order the parties to reexamine the entire record and

complete their respective duties under Rule 4-3(i).

       Supplemental record ordered; substituted briefing ordered.




                                               2